230 S.W.3d 383 (2007)
STATE of Missouri, Respondent,
v.
Douglas E. DOWNS, Appellant.
No. WD 67446.
Missouri Court of Appeals, Western District.
August 21, 2007.
Matthew Ward, Columbia, MO, for appellant.
Shaun J. Mackelprang, Assistant Attorney General, Jefferson City, MO, for respondent.
Before HOWARD, C.J., BRECKENRIDGE and ELLIS, JJ.

ORDER
PER CURIAM.
Douglas Downs appeals his conviction for burglary in the second degree. Because a published opinion would have no precedential value, a memorandum has been provided to the parties.
*384 The trial court's judgment is affirmed. Rule 30.25(b).